Citation Nr: 0517878	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for degenerative disc 
disease at L4-5 (claimed as a spinal injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969 and from November 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for 
degenerative disc disease at L4-5.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he suffers from a low back disability 
as a result of carrying heavy objects while on active duty.  
Unfortunately, the Board finds that additional development is 
required before it can adjudicate this claim. 

The veteran's service medical records show that he was 
treated for back pain during his second period of active 
duty.  For example, when seen in September 1975, the veteran 
reported a one week history of back pain.  It was noted that 
he had been doing a lot of heaving lifting while working for 
an X-ray unit.  A July 1976 report noted the veteran's 
complaints of back pain.  At his separation physical in 
August 1977, the veteran checked the box for yes when asked 
about "recurrent back trouble."  The examiner also noted 
occasional back pain with too much lifting.  The diagnosis 
was strain.  

At an October 2003 VA examination, a nurse practitioner 
indicated that she had reviewed the claims file but not the 
medical records.  Following a physical examination, she 
diagnosed the veteran with mild degenerative disc disease at 
L4-5.  She then indicated that there was no documentation in 
the service medical records regarding a low back problem that 
was seen in the military.  She therefore concluded that it 
was at least as likely as not that the veteran's degenerative 
disc disease at L4-5 was due to advanced aging.  

The veteran argues that the October 2003 VA examination is 
inadequate because the nurse practitioner failed to review 
the service medical records.  The Board agrees.  The service 
medical records clearly note that the veteran was seen for 
back pain in September 1975.  A back strain was also noted at 
his separation physical in August 1977.  However, it appears 
that the nurse practitioner failed to review these records 
prior to rendering an opinion.  Therefore, the veteran should 
be afforded a VA examination by a physician to determine 
whether his current degenerative disc disease at L4-5 is 
related to service. 

The record also suggests that additional private medical 
records may exist which have not been associated with the 
claims file.  At his February 2005 hearing, the veteran 
indicated that a private physician, Dr. S., told him that his 
back problems began in service.  Since it does not appear 
that all treatment records from Dr. S. have been obtained, 
the RO should attempt to obtain them.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2004); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the duty to 
assist includes securing private and VA medical records to 
which a reference has been made.)

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated his back disability.  After 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file all outstanding records 
of this treatment, to include all 
treatment records from Dr. S.  If any 
requested records are not available or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The radiology report, if any, on 
which the October 2003 examiner's 
diagnosis of degenerative disc disease at 
L4-5 was based, should be obtained and 
placed in the claims file.

3.  The veterans should be afforded a VA 
orthopedic examination to determine 
whether he currently has a back 
disability to include degenerative disc 
disease at L4-5 or back strain and, if 
so, the etiology of the current back 
disability.  The claims file must be made 
available to and be reviewed thoroughly 
by the examiner in connection with the 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that a current back disorder, 
if any, had its onset in service or is 
related to a disease or injury incurred 
in service including the back strain the 
veteran experienced in service.  The 
examiner should specifically comment on 
the veteran's treatment for back pain in 
service, including the notation in the 
separation physical that the veteran had 
suffered a strain.  A complete rationale 
for any opinion expressed must be 
provided.

3.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for degenerative disc 
disease at L4-5 (claimed as a spinal 
injury).  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




